             Case 3:19-cv-01696-RNC Document 1 Filed 10/28/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

ZORIDA CARRION,

        Plaintiff,                                             Case No. 3:19-cv-1696

v.

CREDIT CONTROL, LLC.

      Defendant.
________________________________________/

                                           COMPLAINT

        The Plaintiff, Zorida Carrion (“Plaintiff”), hereby sues the Defendant, Credit Control,

LLC (“Defendant”), and alleges:

                                  Parties, Jurisdiction and Venue

        1.       Plaintiff is an individual and a resident of Wolcott, Connecticut.

        2.       Defendant is a foreign limited liability company with its principal place of

business in Hazelwood, Missouri.

        3.       This is an action brought pursuant to 15 U.S.C. 1692k. Accordingly, this Court

has jurisdiction over this action under 28 U.S.C. § 1331 because this is a civil action arising

under the laws of the United States.

        4.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims asserted herein occurred in

this district.

        5.       All conditions precedent to bringing this action have occurred, been performed, or

have been waived.
            Case 3:19-cv-01696-RNC Document 1 Filed 10/28/19 Page 2 of 4



                                            Common Facts

       6.      Defendant is a company who uses instrumentalities of interstate commerce,

including interstate telephone lines, and the mails in a business the principal purpose of which is

the collect of debts. In that business, Defendant regularly collects and attempts to collect,

directly and indirectly, debts owed or due and debts asserted to be owed or due another.

       7.      Defendant was engaged as a debt collector to collect a debt from the Plaintiff that

was allegedly incurred for personal and household purposes.

       8.      In attempting to collect the alleged debt, Defendant called Plaintiff so frequently

that it constituted harassment, including calling Plaintiff every single day for months even

though Plaintiff repeatedly demanded that Defendant stop calling her. Defendant often called

Plaintiff multiple times in a single day.

       9.      Defendant’s representatives also used abusive and harassing language toward

Plaintiff, such as telling her, “Well how do you pay your rent? How are you paying your phone

bill? What are you, homeless?” Defendant’s representative also said, “We will keep calling you

every day until you pay the debt.”

       10.     Additionally, Defendant spoke with Plaintiff’s fiancé, Gary Vargas, and disclosed

information to him regarding the alleged debt. Specifically, in August or September of 2019, a

representative of Defendant spoke with Mr. Vargas and asked if Plaintiff was available. Mr.

Vargas said that Plaintiff was not available but that he could take a message. The representative

responded by stating, “We are trying to collect a debt for Lincoln Tech with an outstanding

balance of $1,500.00.” Mr. Vargas responded, “Ok, is there anything else?” The representative

asked Mr. Vargas who he was. Mr. Vargas responded that he was Plaintiff’s fiancé. The

representative responded by stating, “Are you able to make a payment for her?”


                                                 2
            Case 3:19-cv-01696-RNC Document 1 Filed 10/28/19 Page 3 of 4



          11.    The conversation between Defendant’s representative and Mr. Vargas is detailed

in the Declaration of Gary Vargas attached hereto as Exhibit “A”.

          12.    Defendant directed the above-described phone calls to Plaintiff in the District of

Connecticut, and Plaintiff received the calls in the District of Connecticut.

   COUNT I – VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

          13.    Plaintiff incorporates and realleges paragraphs 1 through 12 as if stated fully

herein.

          14.    The conduct of Defendant constituted violations of 15 U.S.C. § 1692c and 15

U.S.C. § 1692d.

          15.    As a direct and proximate result of the wrongful conduct of Defendant, Plaintiff

has suffered actual damages, including mental anguish, embarrassment, loss of time, and

financial harm.

          WHEREFORE, the Plaintiff, Zorida Carrion, hereby demands judgment against the

Defendant, Credit Control, LLC, for actual damages, statutory damages in the amount of

$1,000.00, court costs, reasonable attorney’s fees, injunctive relief, and any other further relief

this Court deems just and proper.

                               Demand for Attorney’s Fees & Costs

          Pursuant to 15 U.S.C. § 1692k(a)(3), Plaintiff Zorida Carrion hereby demands an award

of the attorney’s fees and costs incurred in this matter.




                                                  3
          Case 3:19-cv-01696-RNC Document 1 Filed 10/28/19 Page 4 of 4



                                     Demand for Jury Trial

       Plaintiff Zorida Carrion hereby demands a jury trial on all claims asserted in this

Complaint and otherwise later asserted in this lawsuit.

DATED: October 28, 2019.                      Respectfully submitted,


                                              /s/ Joshua A. Mize
                                              Joshua A. Mize, Esq.
                                              D.Conn. Bar No. ct30558
                                              MIZE LAW, PLLC
                                              110 Front Street, Suite 300
                                              Jupiter, FL 33477
                                              Phone: (407) 913-6800
                                              Fax: (407) 604-7410
                                              Email: jmize@mize.law

                                              Attorney for the Plaintiff,
                                              Zorida Carrion




                                                4
